DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-7, 15; Fig. 2) in the reply filed on 23 September 2021 is acknowledged. Claims 8-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2021.

Claims 1-16 are pending with claims 1-7 and 15 being considered in the present Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2015/0303484) in view of Takeuchi et al. (WO 2012/128274, machine translation provided), and Sugie et al. (JP 2000-269095, machine translation provided), hereinafter Iida, Takeuchi and Sugie.
Regarding Claims 1, and 15, Iida teaches a secondary battery comprising a positive electrode, a negative electrode: and an electrolyte (see title, paras. [0001], [0018], [0050], [0083]-[0084], [0116]-[0121]); the positive electrode of the secondary battery comprises a positive electrode current collector (103), an intermediate layer (105) provided the positive electrode current collector (103), and a positive electrode mixture layer (115) including a positive electrode active material (e.g., LiMn2O4,in para. 
Regarding Claim 6, Iida teaches the inorganic particles 109 have a particle diameter between 0.001 µm to 10 µm, which overlaps with 0.2 µm to 1.0 µm, see e.g., para. [0074]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05. I.
Regarding Claim 7, Iida teaches the inorganic particles 109 are at least one of the group consisting metal oxides particles (e.g., silica, alumina, and titanium oxide), metal nitride particles (e.g., aluminum nitride, silicon nitride) and metal fluoride (e.g., calcium fluoride), see e.g., para. [0073]. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 12Ω cm or more).
Regarding Claims 1-3, Iida does not teach the metal foil current collector 103 has irregularities having a depth on the surface thereof; thus, Iida does not teach the intermediate layer on the irregularities of the current collector or the average depth of the irregularities is 0.6 µm or more and 2.0 µm or less. 
Regarding Claims 1, 4, and 5, Iida teaches the inorganic particles have a particle diameter between 0.001 µm to 10 µm, see e.g., para. [0074] and the particle size of the conductive agent particles is 10 nm to 100 nm, see e.g., para. [0077]; however, since Iida does not teach the irregularities on the current collector, or depth thereof, Iida does not teach a ratio of a median particle diameter of the conductive agent particles to an average depth of the irregularities of the positive electrode current collector and a ratio of a median particle diameter of the inorganic material particles to the average depth of the irregularities of the positive electrode current collector are both 5:6 or less (0.833 or less). Similarly, Iida does not teach the ratio of the medial particle diameter of the inorganic material particles to the average depth of the irregularities of the positive electrode current collector is 5:20 or more (0.25 or more) or that the ratio of a median particle diameter of the inorganic material particles to the average depth of the 
However, Takeuchi teaches a current collector 3 with irregularities thereon (see Fig. 4 which shows concave recesses and convex portions). Takeuchi teaches an intermediate layer (PTC layer 2), comprising conductive particles 12 (e.g., carbon) and PTC powder 13 (e.g., barium titanate), on the irregularities of the current collector; the active material layer (1), comprising active material particles 11 and carbon 4, is placed on the intermediate layer (2), see e.g., Fig. 4 and lines 93-140, 207-215, and 264-270 . The conductive particles and PTC powder both have a particle size (i.e., 0.05 µm and 0.15 µm, respectively, see e.g., lines 231-238) smaller than the roughening interval Rsm (2.4 µm) of the current collector, such that the carbon and PTC powder can fill the recesses of the roughened surface to improve the conductivity of the active material layer, suppresses the increase in internal resistance during normal use, and to more effectively cut the current due an increase in electrical resistance when the battery temperature rises, thereby improving safety, see e.g.,  lines 137-140, 152-0162, and 239-252. 
Further, Sugie teaches a current collector 1 with irregularities/unevenness has increased contact area and provides enhanced adhesion, see e.g., paras. [0009]-[0011]. The depth of the concave portion of the irregularities is about 0.5 µm to 2 µm on average, see e.g., para. [0011], and para. [0017]. Sugie forms an intermediate layer (carbon black layer 2) between the current collector 1 and an active material layer 3. The particles (e.g., carbon) of the intermediate layer 2 are smaller (i.e., 0.1 µm or less, see e.g., para. [0012]) than the size of the irregularities/unevenness of the current 
It would be obvious to one having ordinary skill in the art the current collector of Iida includes irregularities since they would advantageously improve the adhesion of the intermediate layer of Iida to the current collector. Moreover, the increased contact area of the current collector would be appreciated by Iida to reduce the contact resistance between the current collector and active material layer. It would be obvious to one having ordinary skill in the art the irregularities of the current collector have a depth (i.e., 0.5 µm to 2 µm, as suggested by Sugie) greater than the particles of the conductive agent and inorganic particles of Iida (10 nm to 100 nm and 0.001 µm to 10 µm, respectively) for the same reasons noted above (i.e., improve adhesion, reduce contact resistance), but also because having the PTC layer of Iida in the recesses of the current collector allows for the PTC layer to more effective cut off the current due an increase in electrical resistance when the battery temperature rises, thereby improving safety, as suggested by Takeuchi in lines 239-252. 
The particle diameter values and depth suggested in the prior art (i.e., Iida, Takeuchi and Sugie) overlaps with the claimed range, or is close. For example, a ratio of the conductive agent particle diameter (0.05 µm (which is between the range of 10 
Considering the PTC layer of Iida includes resin and inorganic particles of e.g., silica, alumina, etc., which have high resistivity (see e.g., rejection of instant claim 7), and the PTC layer is intended to cut off the current (see e.g., para. [0044], [0132), the intermediate layer (i.e., PTC layer) of Iida is expected to have higher resistance than the positive electrode active material to function as the current cut off mechanism. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729